Greetings! Let me begin 
by congratulating President Ashe on his election to the 
presidency of the General Assembly. He is taking the 
reins at an important time. We wish him every success, 
and he has New Zealand’s support.

The recent events in Kenya, Iraq and Pakistan show 
how troubled the world can be. We commiserate with 
the Governments and peoples of those countries and 
extend our deepest sympathies to those who lost family 
and friends in those tragic incidents.

For most of us, born after the Second World War, the 
United Nations has been at the centre of our conception 
of how the world organizes itself. But the reality of the 
United Nations can be quite challenging. It is the one 
place where the countries of the world meet, talk and 
try to find solutions to global and regional issues.

Sadly, some of those discussions can become so 
arcane that they are sometimes quite removed from the 
issues they claim to be addressing. That is a concern in 
particular for small States, to which the Organization is 
so vitally important. 

Even more sadly, the United Nations has too often 
failed to provide solutions to the problems the world 
expects it to resolve. The gap between aspiration and 
delivery is all too apparent, as the situation in Syria 
has again so brutally reminded us. But any failures of 
this institution are less failures of the Organization 
than they are failures on our part, as its Member States, 
and on the part of those who have the responsibility of 
leading those States.

There would be no dreadful humanitarian situation 
in Syria if Syria’s leaders had upheld the commitments 
made to the international community and to the Syrian 
people when Syria joined the Organization and ratified 
the human rights covenants.

The Organization would not also have been a 
powerless bystander to the Syrian tragedy for over 
two years if the lack of agreement among the Security 
Council’s permanent members had not shielded the 
Al-Assad regime, thereby reconfirming the fears of 
New Zealand and others that had opposed the veto at 
the original San Francisco Conference, in 1945.

New Zealand is pleased that the Security Council 
has at last met on the situation in Syria. The Secretary-
General has advised the Council and the General 
Assembly that the United Nations Mission has now 
confirmed, unequivocally and objectively, that 
chemical weapons have been used in Syria. The report 
(see A/67/997) found clear and convincing evidence 
that surface-to-surface rockets containing the nerve 
agent Sarin were used on 21 August.

The information in the report also makes it very 
clear that those rockets must have been fired by the 
Syrian regime. As the Secretary-General has said, these 
are war crimes, and those responsible must be brought 
to account.

Those that try to cast doubt on the report’s 
conclusions make themselves look foolish and do a 
disservice to the United Nations.

It is imperative now that the Council act. It must 
adopt a resolution that responds to the use of chemical 
weapons. It must find a means to hold those responsible 
to account and establish an effective mechanism 
for the destruction of those weapons in line with the 
proposal developed by the United States and Russia. 
The resolution must also provide for the protection of 
the civilian population. 

While Syria necessarily commands our attention, 
I also want to spend some time on some more positive 
developments for both the Organization and its Member 
States. I want to begin with my own country, New 
Zealand, whose emergence as a fully independent State 
has proceeded in parallel with the development of the 
United Nations.



New Zealand was present at the founding in San 
Francisco. We take pride in the fact that we were able 
to influence the drafting of the Charter, particularly the 
section on the Trusteeship Council, which paved the 
way for a number of States to become full Members of 
the Organization.

New Zealand has come a long way since the Charter 
was adopted. Then, we were emerging from our status 
as a dominion of the United Kingdom. Today we proudly 
assert ourselves as a small but independent and diverse 
country that has a wide network of friends and trading 
relationships in all the major regions and markets of 
the world. We value our traditional relationships with 
Australia and the Pacific, and in Europe and North 
America as we build new links with partners in Asia, 
the rest of the Americas and the Caribbean, and Africa.

Building and sustaining political and commercial 
links across the regions of the world is no small matter 
for a country like New Zealand. We are surrounded by 
the Pacific Ocean and located over three hours’ flying 
time from our nearest neighbour, Australia, in one of 
the least populated parts of the world. We share with 
our Pacific island neighbours the challenges of distance 
and isolation, and of having to hold our own against 
much larger countries whose economies of scale 
and proximity to markets give them a considerable 
competitive advantage. These factors have reinforced 
New Zealand’s approach to the United Nations and to 
the other international organizations that have shaped 
the post-Second World War environment.

We have a strong preference for a rules-based, 
multilateralist approach, whether in the United 
Nations, the World Trade Organization (WTO) or the 
World Bank. We know that rules and standards set 
internationally provide us the greatest certainty and 
the greatest protection. We draw strength from global 
agreements and from the collective commitment they 
represent.

That is why we attach such importance to the 
completion of the Doha Round. While New Zealand 
continues to actively negotiate bilateral and regional 
trade agreements, we acknowledge that free trade 
agreements often leave least developed countries on the 
sidelines. The benefit of the WTO, as with the United 
Nations, is that the rules negotiated there apply across 
the globe, irrespective of a country’s size or wealth.

Our preference for international rules reflects New 
Zealand’s national approach to governance. We have 
a robust and transparent system of Government and 
sound financial institutions that have helped us ride out 
the worst effects of the global financial crisis. That was 
despite the significant economic and social challenges 
we faced after the destructive earthquake that struck 
Christchurch, our second largest city, in 2011.

As we work to restore the built environment in 
Christchurch, New Zealanders are also conscious 
of our dependence on and our responsibility towards 
the natural environment. In policy terms, climate 
change has been a challenge for New Zealand and 
for the international community more broadly, but 
New Zealanders know we must play our part, and we 
have taken action. We have introduced an extensive 
emissions-trading scheme. We are investing in the 
Global Research Alliance to find new ways to manage 
agricultural greenhouse gases, and we have committed 
to reducing emissions to 5 per cent below 1990 levels 
by 2020.

We made that commitment under the United 
Nations Framework Convention on Climate Change 
rather than the Kyoto Protocol. We did that because, 
while the Kyoto Protocol once seemed to provide a path 
forward, things have changed. The Protocol now covers 
only a small percentage of global emissions. We need a 
single legal framework that commits all major emitters. 

While climate change is an important issue, it pales 
in comparison to the problems faced by many Member 
States. One of the most intractable is that of Israel and 
Palestine. As long as that problem is left unresolved, 
there can be no assured peace in the Middle East and no 
security for the wider region. There can be no resolution 
without the Israeli and Palestinian peoples both being 
assured of viable homelands within secure borders. 
New Zealand pays tribute to the tenacity of United 
States Secretary of State Kerry and to the courage of 
President Abbas and Prime Minister Netanyahu in 
agreeing to resume the Middle East peace process.

In our own region, we have celebrated the successful 
conclusion of the United Nations Mission in Timor-Leste 
and the transition of the Regional Assistance Mission 
to the Solomon Islands from a military to a police-led 
operation. We look forward with intense interest and 
cautious hope to the reinstatement of democracy in 
Fiji. We acknowledge the positive developments there, 
including with regard to election preparations and voter 
registration. The countries of the Pacific, including 
New Zealand, want and need Fiji to be successful, 
democratic and well-governed.


Earlier this year, New Zealand withdrew the bulk 
of its forces from Afghanistan, following the closure of 
the New Zealand-led provincial reconstruction team in 
Bamian province, which provided security and helped 
bring about a significant improvement in governance 
and development. Schools and hospitals were rebuilt and 
health centres re-opened. Mortality rates for children 
under 5 were halved. Maternal deaths are now a quarter 
of the Taliban-era levels. Girls now make up half the 
number of primary-school-age children. New Zealand 
expertise also helped substantially improve agricultural 
yields through the implementation of modern farming 
techniques. We are building the largest solar energy 
system in Afghanistan, which will bring a renewable 
source of electricity to much of Bamian township. That 
was a big commitment by a small country situated far 
away. It also came at a considerable cost: 10 of our 
servicemen and women lost their lives while on duty 
there. Even so, we are proud of what we achieved in 
partnership with the people of Bamian and hope that 
those gains can be sustained in the years ahead.

In Africa we see a continent where many countries 
have faced real challenges. However, as the President of 
Nigeria reminded us earlier this week (see A/68/PV.5), 
the new story of Africa is the growing number of 
countries in the region that are enjoying the benefits 
of good governance, sound economic growth and 
development, driving positive change throughout the 
continent. All of that is good news for Africa and for 
the world. New Zealand will do what it can to help 
with targeted assistance in areas where we have real 
expertise to offer, namely, in the fields of agriculture, 
renewable energy and good governance. New Zealand 
also recognizes and supports the critical roles of the 
African Union and Africa’s subregional bodies in 
ensuring Africa’s security and future prosperity.

New Zealand recognizes the importance to Africa, 
the Caribbean and our own region of the Arms Trade 
Treaty, adopted in April and signed by New Zealand 
and many others on 3 June The Treaty should curb the 
flows of small arms and other weapons, especially to 
conflict regions, and help arrest the deaths and human 
misery that they cause.

I want to also applaud the progress made in 
implementing the Millennium Development Goals, 
while at the same time acknowledging the fact that 
much work remains to be done. We now need to work 
together on a post-2015 development agenda focused on 
creating economic opportunities and the eradication of 
poverty.

Many of the same issues will be addressed at 
the Third International Conference on Small Island 
Developing States, which Samoa is to host in 2014. 
New Zealand is pleased to be a major supporter of that 
important United Nations effort and, with the rest of 
the Pacific, looks forward to welcoming the world to 
our region.

We need to remind ourselves that sound governance 
arrangements and transparency of process are also 
vital virtues for international organizations, including 
the United Nations. By any objective assessment, the 
Organization has not been equipped with the structures 
and rules it needs to operate as it should. Yet there has 
been deep resistance to efforts to make things better. 
That needs to change. The rationale for United Nations 
reform is clear. Membership has quadrupled since 1945, 
yet over the same period its key organs — particularly 
the Security Council — have become hostage to their 
own traditions and to the interests of the most powerful. 

From the 1950s to the 1990s, we could blame the 
Cold War when the Security Council did not act. That 
does not wash today. The problems are more systemic 
and relate both to the composition and the formal and 
informal processes of the Council. We now seem to have 
a practice whereby the permanent members not only 
can block Council actions through the use of the veto, 
but also appear to have privileged access to information 
and can stop the Council from meeting if it does not 
suit their collective purposes. Such behaviour damages 
the reputation and credibility of the wider Organization 
and must be challenged. Such issues are not necessarily 
matters of Charter reform, which we know is difficult, 
but have to do with the effective functioning of the 
Organization — an issue in which we all have a stake.

New Zealand is not advocating revolution, but we 
are asserting that the Council can and must do better in 
the way it conducts its business. That is the approach 
New Zealand will bring to the Security Council if we 
are elected next October. If successful, it will be 21 
years since New Zealand last served on the Council — a 
long time ago, but not so long that we have forgotten the 
lessons learned during our last term. At the top of that 
list is the imperative that members have to be engaged; 
they must listen to the concerns of others and have a 
view and a voice if they are to be relevant. There is 
no point in joining the Council simply to make up the 



numbers. Sometimes there is a need to speak up and 
shine a light on what is going on, or not going on, even 
when that may be inconvenient to others. That applies 
whether the issue was Rwanda, Somalia, Yemen or 
Yugoslavia in 1993-94, or is the Democratic Republic 
of Congo, the Sudan or Syria in 2013 to 2014.

My hope is that when Member States make their 
decision on whom to vote for in October 2014, they will 
look at New Zealand’s record and know that we will be 
a credible, positive influence on the Security Council 
and a voice for the interests of the wider Organization.
